09/14/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                  Assigned on Briefs August 15, 2017 at Knoxville

                STATE OF TENNESSEE v. PAUL BUCHANAN

                 Appeal from the Criminal Court for Shelby County
                  No. 14-02411       James C. Beasley, Jr., Judge
                     ___________________________________

                           No. W2017-00160-CCA-R3-CD
                       ___________________________________



The Appellant, Paul Buchanan, was convicted of aggravated robbery, two counts of felon
in possession of a firearm, and one count of convicted felon in possession of handgun.
The trial court merged the convicted felon in possession of handgun and one of the felon
in possession of a firearm convictions into the remaining felon in possession of a firearm
conviction and sentenced the Appellant to thirty years for aggravated robbery and to ten
years for convicted felon in possession of a firearm, to be served consecutively. On
appeal, the Appellant argues that there was insufficient evidence to support the
convictions. After reviewing the record and the applicable law, we affirm the judgments
of the trial court.


 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which THOMAS T.
WOODALL, P.J., and CAMILLE R. MCMULLEN, JJ., joined.


Patrick E. Stegall, Memphis, Tennessee, for the appellant, Paul Buchanan.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Counsel;
Amy P. Weirich, District Attorney General; and Stacy McEndree, Assistant District
Attorney General, for the appellee, State of Tennessee.
                                              OPINION

                                        Factual Background

       The Appellant was indicted for aggravated robbery for taking money from the
person of Antonio Blake by violence or by putting Mr. Blake in fear, with said taking
accomplished with a deadly weapon (Count 1), two counts of felon in possession of a
firearm (Counts 2 and 3), and one count of convicted felon in possession of handgun
(Count 4).

                                               Jury Trial

      Mr. Blake testified that he resided in a duplex at 1084 North Claybrook Street in
Memphis. Charles Lee Guy and the Appellant lived next door. Mr. Blake said that he
saw the Appellant frequently.

       On the night of April 13, 2013, a friend dropped Mr. Blake off at his duplex after
dinner. Mr. Blake walked up on the porch, unlocked both the exterior security door and
interior door, and turned on the inside light. He heard someone coming from the other
side of the duplex, and when he turned around, he saw a man with a chrome pistol
pointed at his face. The man rushed into his house and asked “if I knew what time it was
and where my money was?”1 The man grabbed Mr. Blake, choked him briefly, and then
reached into Mr. Blake’s pocket, removed his wallet, and took out five, twenty-dollar
bills. Mr. Blake testified that a table and chair were knocked over during the altercation.
Mr. Blake testified that he had “no difficulty seeing” the Appellant and that he
recognized the Appellant’s voice when he asked “if I knew what time it was.” Mr. Blake
stated that he had spoken with the Appellant many times before and that the Appellant
“speaks with a lisp, or something like a slur, kind of stutters sometimes.” Although Mr.
Blake thought another person was outside, only the Appellant entered his home. After
the Appellant left, Mr. Blake called 9-1-1, and law enforcement officers came to his
house, talked with him, and took photographs of the scene.

       Mr. Blake subsequently provided a statement to Memphis Police Department
(“MPD”) Sergeant Jeff Dennison and identified the Appellant in a photographic lineup by
placing a red circle around the Appellant’s photograph. Mr. Blake testified that he did
not hesitate in circling the Appellant’s photograph because “[he] knew who robbed
[him].” The “photospread” containing six photographs with one photograph circled in

        1
           In this instance, it is not clear whether “my money” is in reference to Mr. Blake’s money or the
Appellant’s money. However, at numerous other places in the record, it is clear that Mr. Blake is
referring to his own money when he uses the phrase “my money.”
                                                   -2-
red was entered as an exhibit. Mr. Blake also identified the Appellant as the person who
robbed him at the preliminary hearing and during the jury trial.

        On cross-examination Mr. Blake said he was not sure if another person was
standing outside. He stated, “It was dark, I really couldn’t see outside, I didn’t really see
anyone else, I recognized [the Appellant].” Mr. Blake said he did not remember telling
the 9-1-1 dispatcher that two people had robbed him, and he did not remember telling
police at his house on the night of the incident that two people robbed him, one named
Paul and one named Michael, and that Michael had the gun and hit him in the face. Mr.
Blake also stated that he did not remember telling the police that he was sitting inside his
house when two men came inside and robbed him. Mr. Blake did recall talking to
Sergeant Dennison ten days after the robbery and telling him that two people robbed him.
Upon further questioning about the statement he gave to Sergeant Dennison, Mr. Blake
stated:

       In the statement, yes, sir. It says, “Another guy was with him[.]”[] There
       was another guy with him, I don’t know who he was, [the Appellant]
       brandished a gun, walked up to me and said, “You know what time it
       is[,]”[] and tasseled [sic] me and pulled my money out of my pocket, we
       tussled and he left.

      On redirect examination, Mr. Blake read the following from the statement, which
he gave Sergeant Dennison:

       I got home from Beale Street, about to get a tattoo, I opened the door to my
       duplex, [the Appellant] came out of 1082, there was another guy with him,
       I don’t know who it was, [the Appellant] brandished a gun, walked up to
       me and said, you know what time it is, and he was choking me and pulled
       my money out of my pocket, we tussled and he left.

Mr. Blake admitted that he was “not sure there actually was a second person.”

       MPD Officer Catlin Kelly testified that he responded to a call at 1084 North
Claybrook Street on April 14 and spoke with Mr. Blake. Officer Kelly said, “The house
was in disarray, there was furniture knocked over, some of the furniture was broken.”
Officer Kelly said that Mr. Blake provided him with the name of the person he said
robbed him and that he forwarded the name to Sergeant Dennison. On cross-
examination, Officer Kelly said that Mr. Blake stated that he was robbed by two people,
one named Paul and the other named Michael. When Officer Kelly’s memory was
refreshed with his report, he stated that Mr. Blake told him Michael had the gun.

                                            -3-
       Sergeant Jeff Dennison said he was the lead investigator on the case. He said he
was assigned the case the following morning and went over the investigation report and
examined the photographs of the crime scene. The Appellant was named as a suspect in
the report. Sergeant Dennison contacted Mr. Blake, who told him that he had been
robbed by the Appellant. He prepared a photospread, which he presented to Mr. Blake.
He said within a few seconds Mr. Blake identified the Appellant, circled his picture, and
wrote below the photograph “Suspect who robbed me.” Mr. Blake informed Sergeant
Dennison that there was a second individual who stood in the doorway during the
robbery, but he could not identify that person.

        At the conclusion of the State’s proof, the trial court informed the jury that the
parties had agreed to three stipulations and explained to the jury what a stipulation was
and how it should be considered by the jury. The parties stipulated that: (1) as to Count
2, that the Appellant was convicted of a felony involving the use of violence to the person
on March 27, 1998; (2) as to Count 3, that the Appellant was convicted of a felony drug
offense on August 9, 2002; and (3) as to Count 4, that the Appellant was convicted of
felony offenses on June 22, 2012.

       The Appellant initially stated during the Momon hearing that he wanted to testify.
After a discussion on the record, the trial court determined the prior offenses that the
State could use to impeach the Appellant. The Appellant then changed his mind and
decided not to testify. The Appellant did not present any proof.

       Following deliberations, the jury found the Appellant guilty on all counts.

                                        Sentencing

       Although no testimony was presented at the Appellant’s sentencing hearing, the
Appellant’s presentence report and prior convictions were entered as exhibits. Regarding
the convictions involving firearms, the trial court found that, as to Count 2, that the
Appellant had been previously convicted of prior felony involving a crime of violence; as
to Count 3, that he had been convicted of a prior felony drug offense; and as to Count 4,
that he had been convicted of a prior felony. The court then merged Counts 3 and 4 into
Count 2 and found that the Appellant had previously been convicted of a crime of
violence, making Count 2 a class C felony. The court found the Appellant to be a
persistent offender for Counts 1 and 2. The court sentenced the Appellant to thirty years
for aggravated robbery and to ten years for felon in possession of a firearm. The court
ordered the sentences to be served consecutively for an effective sentence of forty years.




                                           -4-
                                         Analysis

       The only issue raised on appeal is whether the evidence was sufficient to support
the Appellant’s convictions. Specifically, the Appellant argues that “[t]he State failed to
prove that the Appellant actually committed the robbery or possessed a firearm.” The
State argues that there was sufficient evidence to support the convictions. We agree with
the State.

       The applicable standard of review for a sufficiency of the evidence challenge is
“whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original);
see also Tenn. R. App. P. 13(e). Our standard of review “is the same whether the
conviction is based upon direct or circumstantial evidence.” State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn.
2009)) (internal quotation marks omitted).

       A guilty verdict “removes the presumption of innocence and replaces it with a
presumption of guilt, and a defendant has the burden of illustrating why the evidence is
insufficient to support the jury’s verdict.” State v. Bland, 958 S.W.2d 651, 659 (Tenn.
1997). On appeal, the “State must be afforded the strongest legitimate view of the
evidence and all reasonable inferences that may be drawn therefrom.” State v. Vasques,
221 S.W.3d 514, 521 (Tenn. 2007).

       Questions of fact, the credibility of witnesses, and weight of the evidence are
resolved by the fact-finder. Bland, 958 S.W.2d at 659. It is a “well-settled rule in this
State that the verdict of the jury, approved by the trial judge, accredits the testimony of
the witnesses for the State and resolves all conflicts in favor of the theory of the State.”
Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966). Our Supreme Court has stated the
rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the
       jury see the witness face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be
       given to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Id. (citing Carroll v. State, 370 S.W.2d 523 (1963)). This court will not reweigh the
evidence. Bland, 958 S.W.2d at 659.
                                           -5-
        The identity of the perpetrator is “an essential element of any crime.” State v.
Rice, 184 S.W.3d 646, 662 (Tenn. 2006). The question of identity is a question of fact
left to the trier of fact to resolve. State v. Crawford, 635 S.W.2d 704, 705 (Tenn. Crim.
App. 1982).

      At trial, the State was required to prove beyond a reasonable doubt that the
Appellant committed aggravated robbery, two counts of felon in possession of a firearm,
and one count of convicted felon in possession of handgun.

        Robbery “is the intentional or knowing theft of property from the person of
another by violence or putting the person in fear.” Tenn. Code Ann. § 39-13-401 (2013).
“A person commits theft of property if, with intent to deprive the owner of property, the
person knowingly obtains or exercises control over the property without the owner’s
effective consent.” Id. § 39-14-103(a) (2013). As relevant here, robbery becomes
aggravated robbery when it is “[a]ccomplished with a deadly weapon or by display of any
article used or fashioned to lead the victim to reasonably believe it to be a deadly
weapon[.]” Tenn. Code Ann. § 39-13-402 (2013).

        In the present matter, Mr. Blake identified the Appellant at the crime scene, when
he gave a statement to Sergeant Dennison, and in the courtroom at trial. Mr. Blake
testified that, after a friend dropped him off at his duplex and he unlocked his doors, he
heard someone coming from next door, and when he turned around, he saw a man with a
chrome pistol pointed at his face. The man grabbed Mr. Blake, choked him briefly, and
then reached into Mr. Blake’s pocket, removed his wallet, and took out five, twenty-
dollar bills. Mr. Blake testified that he had “no difficulty seeing” the Appellant and that
he recognized the Appellant’s voice when he asked “if I knew what time it was.”

      The Appellant claims that the State failed to prove he committed the robbery or
possessed a firearm because Mr. Blake, in contrast to what he later told Sergeant
Dennison and testified to at trial, initially told Officer Kelly that two men robbed him and
that “Michael” had the pistol. The jury, as the trier of fact, resolves all questions of
witness credibility. Crawford, 635 S.W.2d at 705. By finding the Appellant guilty of
aggravated robbery, the jury accredited Mr. Blake’s identification of the Appellant as the
person who robbed him. Bolin, 405 S.W.2d at 771. The Appellant has failed to prove the
evidence was insufficient to support his conviction of aggravated robbery.

       Any person, having been convicted of a felony involving the use of or attempted
use of force, violence, or a deadly weapon; who subsequently unlawfully possesses a
firearm, is guilty of convicted felon in possession of a firearm. Tenn. Code Ann. § 39-
17-1307(b)(1)(A) (2013). Any person, having been convicted of a felony drug offense,
                                           -6-
who subsequently unlawfully possesses a firearm, is guilty of convicted felon in
possession of a firearm. Tenn. Code Ann. § 39-17-1307(b)(1)(B) (2013). Any person,
having been convicted of a felony, who subsequently unlawfully possesses a handgun, is
guilty of convicted felon in possession of a handgun. Tenn. Code Ann. § 39-17-1307(c)
(2013).

       Mr. Blake testified that the Appellant pointed a pistol at him during the robbery.
The parties stipulated the underlying prior felonies necessary to support the three weapon
counts.

        The Appellant claims that the State failed to prove that he possessed a firearm or
handgun because Mr. Blake initially told Officer Kelly that two men robbed him and that
“Michael” had the pistol. As previously stated, the jury, as the trier of fact, resolves all
questions of witness credibility. Crawford, 635 S.W.2d at 705. By finding the Appellant
guilty in Counts 2, 3, and 4; the jury accredited Mr. Blake’s testimony that the Appellant
possessed the pistol. Bolin, 405 S.W.2d at 771. The Appellant has failed prove that the
evidence was insufficient to support his convictions of convicted felon in possession of a
firearm in Counts 2 and 3 and convicted felon in possession of a handgun in Count 4.

                                       Conclusion

       For the aforementioned reasons, the judgments of conviction are affirmed.


                                              ____________________________________
                                              ROBERT L. HOLLOWAY, JR., JUDGE




                                           -7-